CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment 7 to Registration Statement No. 333-138648 on Form N-1A of our report dated December 8, 2009, relating to the financial statements and financial highlights of American Funds Target Date Retirement Series, Inc., comprising the American Funds 2050 Target Date Retirement Fund, American Funds 2045 Target Date Retirement Fund, American Funds 2040 Target Date Retirement Fund, American Funds 2035 Target Date Retirement
